Title: To John Adams from Francis Dana, 4 June 1785
From: Dana, Francis
To: Adams, John


          
            Dear Sir
            Cambridge June 4th: 1785—
          
          I had the pleasure of your favour of 8th: March last on the 26th: of last Month, in which you acknowledge the receipt of mine of the 12th: Decr: last. I have written to you since then, but doing it in haste, I had not time to take a copy of my letter, and do not now recollect the date of it. I remember however to have informed you that I had laid an account of my extra expences before Congress, among which was a charge for a private secrety: for two years, the sum being left to be inserted accordg: to their pleasure—that I had committed this business to the care of our friend Gerry—that whatever shou’d be allowed to me on that head, to the amount of my Account against you for monies advanced your Son, I shou’d hold to your use. Unfortunately for me our friend Gerry left Congress a few days after the receipt of my account, having committed the care of it to Mr: King another of our Delegates. I have not yet learn’d any thing respecting it from him. Our friend will return to Congress soon, when I shall request him to take up the business, if not before finished
          I now draw upon you for the money advanced for you Son agre-ably to the account transmitted in mine of the 12th: of last Decr: being £357—16—9 Sterlg: in favour of Mr: Jeremiah Allen who sails tomorrow from Boston for St: Petersbourg direct. I hope my draft will not put you to the least inconvenience. I understand him he wants a credit at St: Petersbourg; And I presume it will be easy for you to procure it thro’ our Banker Mr: F. Grand, or your Dutch Bankers. Enclosed I send you a copy of my Bill—
          I am glad to hear John is about returning & that you intend him for the Law. I suppose you will first enter him into our University perhaps in the Senr: Class. In this case I shall be happy to show him every attention in my power, & indeed in every condition of life. I, my friend, have not been at the Bar since my return: not owing “to the prejudices of the World,” but to my having been appointed to a seat upon the Bench. The smallness of our Salaries may induce me to quit the Bench & return to the Bar
          We are still in suspence concerning an European War We flatter ourselves we shou’d reap essential benefit from one by becoming, under the Neutral System, Carriers for the belligerent Powers. I agree with you that it is our Interest “to keep the peace”— I find by your letter you had not heard of your appointment to the Court of London. I presume you will be there before this reaches you. I hope you will meet with better success in your negotiations than you seem to expe[ct.] We are embarrassed in our commercial concerns by their vigorous extension of the principles of their Navigation Act to us. Shou’d they refuse to enter into a liberal Commercial Treaty, & continue their above selfish System, Time will show them that we both can, and shall retaliate upon them, and that they are going on to their own destruction—
          I have desired Mr: Allen who proposes to write to you, to give you some account of the State of our Fisheries, West India Trade &c, the objects of your enquiry, as he can better do it than I can—
          Mrs: Dana joins me in begging your’s Mrs: Adams’s Miss Nabby’s & Master John’s acceptance of our best regards. Mrs: D. is sensible she is endebted to Mrs: A. but knows not how to address her in her present exaltd station— We have lately removed from the old habitation to Mount Pleasant about midway between Colo: Phipps’s & Mr: Inman’s—
          I am, dear Sir, with much respect & esteem / Your most obedient humble Servant
          
            FRA DANA
          
        